                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 TAKEDA PHARMACEUTICALS U.S.A.,

 INC.,

                   Plaintiff,                               Civil Action No. 19-2216-RGA

          V.

 MYLAN PHARMACEUTICALS, INC. ,

                   Defendant.


                                     MEMORANDUM ORDER

         Currently before the Court is Plaintiff Takeda Pharmaceuticals U.S.A. , Inc. ' s Motion for a

Preliminary Injunction to prohibit Defendant Mylan Pharmaceuticals Inc. from launching a

generic version of the drug Colcrys. (D.I. 12). The matter has been fully briefed. (D.I. 13, D.I.

91 , D.I. 101). I heard oral argument on January 21, 2020. Because Plaintiff has failed to show it

is likely to succeed on the merits or that it will suffer irreparable harm, the Motion is DENIED.

I.       BACKGROUND

         Colcrys, a branded version of the drug colchicine, is approved by the Food and Drug

Administration (FDA) to treat and prevent gout flares and familial Mediterranean fever. (D.I. 15,

Ex. 2). Takeda has seventeen patents listed for Colcrys in the FDA' s "Orange Book." (D.I. 15,

Ex. 4). In 2016, Mylan filed an Abbreviated New Drug Application (ANDA) with the FDA,

seeking approval of a generic colchicine product. (D.I. 92, Meckstroth Deel., 16). Based on that

filing, Takeda sued Mylan for infringement of its seventeen Colcrys patents. Takeda



                                                   1
Pharmaceuticals US.A ., Inc.v. Mylan Pharmaceuticals Inc. , No. 16-cv-987-RGA. The parties

settled their lawsuit on November 7, 2017.

       As part of that settlement, the parties signed a License Agreement, which allows Mylan to

sell a generic colchicine product, but only after a specified date. (D.I. 15, Ex. 1, "Agreement.")

Section 1.2 provides several situations, however, in which Mylan can launch its generic product

before that date. Section 1.2(d) states that Mylan is entitled to launch a generic at:

       The date that is [a specified time period] after the date of a Final Court Decision
       (as defined in Exhibit A) holding that all unexpired claims of the Licensed Patents
       that were asserted and adjudicated against a Third Party are either (i) not
       infringed, or (ii) any combination of not infringed and invalid or unenforceable;

(Id.). Exhibit A defines a "Final Court Decision" as "the entry by a federal court of a final

judgment from which no appeal (other than a petition to the Supreme Court for a writ of

certiorari) has been or can be taken." (Id.). The "Licensed Patents" include the seventeen

Colcrys Orange Book patents Takeda had asserted against Mylan. (Id.) . A "Third Party"

is a "Person other than a Party or an Affiliate of a Party." (Id.).

       According to Mylan, Section l.2(d) was triggered by my decision in a separate

case, Takeda Pharm. , US.A. , Inc. v. West-Ward Pharm. Corp., No. 14-cv-1268-RGA. In

that litigation, Takeda asserted eight of its Colcrys patents against West-Ward, but, during

summary judgment briefing, it indicated it was "willing" to dismiss five of them (No. 14-

cv-1268-RGA, D.I. 361 at 1 n.2), which it did "with prejudice" a few weeks later. (Id.,

D.I. 376). I granted summary judgment of non-infringement on the remaining three

patents. 2018 WL 6521922 (D. Del. Dec. 12, 2018). There was no appeal.

       On October 28, 2019, Mylan notified Takeda that it planned to "immediately start

selling" a generic colchicine product "pursuant to the Parties' November 7, 2017 license

                                                   2
agreement (Section l.2(d)) ." (D.I. 15, Ex. 11). Takeda sued Mylan on December 2, 2019

for patent infringement and breach of contract. (D.I. 2). Takeda filed this Motion for a

Preliminary Injunction three days later, seeking to enjoin Mylan and anyone acting on

Mylan' s behalf from: " (1) commercially manufacturing, using, offering to sell, or selling

within the United States its generic version of Takeda's oral single-active-ingredient

colchicine brand drug Colcrys® (the ' Mylan ANDA Product' ); (2) entering into and/or

continuing discussions with current customers and potential customers regarding the

availability of the Mylan ANDA Product; and (3) distributing or shipping the Mylan

ANDA Product to customers." (D.I. 12). The parties agreed to a stipulation about further

sales and distribution of the "Mylan ANDA Product" pending these proceedings. (D.I. 7

at 2).

II.      LEGAL STANDARD

         "A plaintiff seeking a preliminary injunction must establish [ 1] that he is likely to succeed

on the merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief,

[3] that the balance of equities tips in his favor, and [4] that an injunction is in the public

interest." Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20 (2008). "A preliminary injunction

is an extraordinary remedy never awarded as of right." Id. at 24.

III.     DISCUSSION

         Mylan has failed to show it is likely to succeed on the merits. The critical issue here is

whether Section 1.2(d) of the License Agreement permits Mylan to launch its generic colchicine

product. The provision applies to a "Final Court Decision," which is defined as "a final judgment

from which no appeal .. . has been or can be taken." In West-Ward, I granted summary judgment


                                                   3
for the defendant, and Takeda did not appeal within 30 days. That decision is therefore a final

judgment, from which appeal is no longer possible. Fed. R. Civ. P. 4(a)(l)(A). It is undisputed

that my summary judgment decision in West-Ward was a "Final Court Decision." It is also

undisputed that Mylan has satisfied the provision' s waiting period.

       Section 1.2(d) applies if the "Final Court Decision" found the patents were "either (i) not

infringed, or (ii) any combination of not infringed and invalid or unenforceable." In West-Ward, I

granted summary judgment because a reasonable jury could not have found that the defendant

had induced infringement of the three Colcrys patents at issue. West-Ward, 2018 WL 6521922, at

*6. Therefore, for purposes of Section 1.2(d), my West-Ward ruling was a "Final Court Decision"

holding that those three patents were "not infringed." Takeda does not dispute this conclusion.

(See D.I. 13 at 11-12).

       Takeda argues nevertheless that the West-Ward decision did not trigger Section 1.2(d)

because I only ruled on the three patents that were still at issue, and not on the other five that

Takeda had dismissed with prejudice. (Id.). For Section 1.2(d) to apply, a court must find that "all

unexpired claims of the Licensed Patents that were asserted and adjudicated against a Third Party

are" not infringed or invalid. According to Takeda, only three patents were "adjudicated," while a

total of eight were "asserted." (D.I. 13 at 11.). Therefore, Takeda reasons, the summary judgment

decision did not cover "all" unexpired claims of the Licensed Patents at issue. (Id.)

       I do not think this is a correct reading of the Agreement. Section 1.2(d) applies to patent

claims that were "asserted and adjudicated," not to patent claims that were "asserted or

adjudicated." In West-Ward, claims from eight patents were "asserted," but claims from only

three patents were "asserted and adjudicated." Thus, only those three patents matter for purposes


                                                  4
of Section 1.2(d). Of the three patents that were "asserted and adjudicated" in West-Ward, "all" of

their unexpired claims were found not infringed. That decision thus triggered Section 1.2(d),

which "entitle[ s]" Mylan to launch a generic version of Colcrys. I conclude therefore that Takeda

has not shown it is likely to succeed on the merits of its patent infringement or breach of contract

claims.

          Takeda argues that this reading of the Agreement conflicts with the intent of the parties.

(D.I. 13 at 12-13). According to Takeda, the purpose of Section l.2(d) was to ensure Mylan could

enter the market if there was some change to the status quo that allowed the launch of other

generic Colcrys products. (Id. at 12). Takeda asserts that Mitigare, the drug in dispute in West-

Ward, is not a generic version of Colcrys, and therefore the parties did not envision that a

judgment involving Mitigare could trigger Section 1.2(d). (Id.) . Mylan notes that Mitigare, like

Colcrys, is a 0.6 mg colchicine product. (D.I. 91 at 13). While it is undisputed that Mitigare is

not a generic version of Colcrys, it does not follow that the language of the contract, as

understood by an objective, reasonable third party, requires that Section 1.2( d) is limited to

litigation over the possible introduction of generic Colcrys products. See Exelon Generation

Acquisitions, LLC v. Deere & Co. , 176 A.3d 1262, 1267 (Del. 2017) (" [B]ecause Delaware

adheres to an objective theory of contracts, the contract' s construction should be that which

would be understood by an objective, reasonable third party."). Section l.2(d) makes no mention

of generic Colcrys products. By contrast, Sections 1.2(b) and 1.2(±) refer to the sale of a "Generic

Equivalent" of Colcrys, and Section 1.2(e) refers to the sale of "Authorized Generic Products" of

Colcrys. The parties therefore clearly knew how to condition provisions of the contract on the

launch of generic Colcrys products, but they chose not to condition Section 1.2( d) in such a way.


                                                    5
       West-Ward is a "Third Party" for purposes of Section 1.2(d). The Agreement defines a

"Third Party" as a "Person other than a Party or an Affiliate of a Party," i.e. , Takeda or Mylan.

Section 1.2(d) is therefore not limited to situations where Takeda has sued claiming that a

generic version of Colcrys infringes some or all of the Licensed Patents. The "Third Party" does

not have to be another generic drug competitor. Rather, the provision can be triggered by a

Takeda lawsuit against any entity other than Mylan or its affiliates.

       Takeda's interpretation would make it trivially easy for Takeda to avoid triggering

Section 1.2(d). Takeda could assert all seventeen Colcrys patents against a third party, and then

simply withdraw one patent (or one claim of one patent) early in litigation. But even aside from

the possibility of such gamesmanship, it is routine for asserted claims to be dropped throughout

the course of patent litigation. Takeda' s reading of the provision would mean, as a practical

matter, attempts by Takeda to enforce its Colcrys patents would never risk a loss that could open

the door for Mylan. It seems unlikely that Mylan would have bargained for a practically useless

provision. See Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) ("We will not

read a contract to render a provision or term meaningless or illusory.").

       Takeda' s primary argument for irreparable harm depends on its showing that it is likely to

succeed on the merits. (D .I. 13 at 14). Specifically, Takeda cites Section 1.10 of the Agreement,

which stipulates that a breach of the Agreement would cause irreparable harm. Because it is

unlikely that Mylan breached the Agreement, however, this stipulation is unlikely to be effective.

Without consideration of Section 1.10, I do not find that Takeda has shown it will suffer

irreparable harm absent a preliminary injunction. Money damages would remedy any harm

Takeda will suffer as a result of Mylan launching its product. See Frank 's GMC Truck Ctr., Inc. v.


                                                  6
Gen. Motors Corp. , 847 F.2d 100, 102 (3d Cir. 1988) ("The availability of adequate monetary

damages belies a claim of irreparable injury."). I do not think calculating Takeda' s damages

would be any more difficult than in the usual patent case. Claims of price erosion are not

compelling when it appears to be undisputed that that even if Mylan does not enter the market

now, other generics will soon do so. By the time there would be any trial for damages, there will

be plenty of actual data about how the market reacted to generic entry.

       Because Takeda has failed to show that it is likely to succeed on the merits or that it will

suffer irreparable harm, it is unnecessary to analyze the remaining factors of the preliminary

injunction standard. "A movant must demonstrate both a likelihood of success on the merits and

the probability of irreparable harm if relief is not granted. We cannot sustain a preliminary

injunction where either or both of these prerequisites are absent." Id. (cleaned up) .

IV.    CONCLUSION

       For these reasons, Plaintiff's Motion for a Preliminary Injunction is DENIED. For the

same reasons that I do not grant the preliminary injunction, I do not grant any stay pending

appeal, except that, in order to give Plaintiff an opportunity to seek immediate relief in the Court

of Appeals, if it so chooses, Defendant is ORDERED to maintain the status quo until end of the

day January 31 , 2020.

       IT IS SO ORDERED this;J;/-day of January, 2020.




                                                 7
